—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 15, 1993, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
The Board reopened its prior decision for the sole purpose of determining if there had been compliance with the procedural safeguards set forth in the consent judgment of Municipal Labor Comm. v Sitkin (1983 WL 44294 [US Dist Ct, SD NY, Aug. 1, 1983]). The Board found no substantial procedural violations and, therefore, adhered to its prior decision disqualifying claimant from receiving unemployment insurance benefits. Insofar as claimant has failed to allege any procedural errors on this appeal, the Board’s decision must be upheld.
Cardona, P. J., Mercure, White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.